Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 5, 7-9, and  12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludemann et al (US 2014/0138661 A1)(“Ludemann”).
Ludemann discloses  a nitrogen-containing compound having a structure  of formula 13 (page 4) which corresponds to compound of Chemical formula (1) of claim 1
         Ludemann discloses on page 4 structure of formula (13)
Ar.sup.1 
(para. 0037) R is N(R.sup.1) , CN, NO.sub.2, alkyl, and may be substituted by CH.sub.2 or C-NR.sup.1 
(para. 0027) Y is N or NR or CR-CR or CR.sub.2-CR.sub.2 or formula (3) (para. 0028)
and Y may stand for CR.sub.2 (para. 0029)
The R in the position in formula (13) on page 4  of Ludemann reference which corresponds to R.sub.0 of Chemical formula 1 of claim 1, can be the first structure in the first row of the heteroaryl groups listed for the structure of R.sub.0 in claim 1, as Ludemann discloses that R in the structure formula (13) of  Ludemann  which corresponds to R.sub.0 of claim 1 is disclosed by Ludemann to be NR.sub.1 or C or alkyl (para. 0037) and Y is N or NR.sub.1 or CR.sub.1 (para. 0025-0027) and R may be H (para. 0037) and R groups can also be derived from benzene, pyrene, naphtha, or pentacene, for example (para. 0053-0054).
         Re claim 2:  Ludemann discloses the group which corresponds to  R.sub.0 in the formula (13) of page 4 of Ludemann can be C1-C6 alkyl, as Ludemann discloses the group may be 1-40 C alkyl (para. 0037, for example the portion of para. 37 at the top of the first column of page 3).
            
                  Re claim 5:  Ludemann discloses the  R in formula 13 of page 4 of Ludeman which corresponds to R.sub.0 of claim 5 may be H (hydrogen) or C1-C40 alkyl (para. 0037).  Ludemann also discloses the Y, which as stated above can be A groups, may be N substituted by R groups, with the R being aryl or heteroaryl (para. 0033-0035.
                Re claim 7:  Ludemann discloses the group which corresponds to  R.sub.0 in the formula (13) of page 4 of Ludemann can be C1-C6 alkyl, as Ludemann discloses the group may be 1-40 C alkyl (para. 0037, for example the portion of para. 37 at the top of the first column of page 3).
  Ludemann discloses the  R in formula 13 of page 4 of Ludeman which corresponds to R.sub.0 of claim 5 may be H (hydrogen) or C1-C40 alkyl (para. 0037).  Ludemann also discloses the Y, which as stated above can be A groups, may be N substituted by R groups, with the R being aryl or heteroaryl (para. 0033-0035.
            Re claim 8:  Ludemann discloses R in formula 13 of page 4 of Ludemann may be formula (5) of Ludemann on page 17 of Ludemann, in which Z is C and Y is CR (last  para. in the second column of page 36 of Ludemann), which Ludemann discloses is a preferred group.
         Re claim 9:  Ludemann discloses the  R in formula 13 of page 4 of Ludeman which corresponds to R.sub.0 of claim 5 may be H (hydrogen) (para. 0037).
              Re claim 13:  Ludemann discloses a device which includes anode, cathode (para. 0014 and para. 0101 and 0105), and the nitrogen compound disclosed as stated above in the rejection of claim 1. 
             Re claim 14:  Ludemann discloses the active layer includes hole transporting layer (para. 0017, 0021, 0100 ), the compound disclosed by Ludemann is disclosed to have hole transporting properties (para. 0100).
              Re claim 15:  Ludemann discloses the claimed compound and a host material, as Ludemann discloses the claimed compound can be as a mixture with at least one other crosslinkable or polymerizable compound and crosslinked together (para. 0093) and Ludemann also discloses doping a polymer with the hole transport layer (para. 0017), which is a disclosure of a compound and a host material.
           Re claim 16:  Ludemann discloses a device which includes the device of claim 13, as Ludemann 
discloses an OLED including an integrated circuit and the light emitting devices of claim 13 (para. 0099).
        Re claim 17:  Ludemann discloses first and second hole transporting layers stacked, as Ludemann discloses further charge transporting layers between the elecrodes  (para. 0003, 0017), as Ludemann discloses more than one hole injection layer (para. 0101), which is a disclosure of stacking the hole injection layers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895